Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s amendment to the claims and specification and response to the restriction requirement, dated March 11, 2021, has been received. By way of this amendment, Applicant has amended claims 1-3 and canceled claims 22-23.
Applicant’s election of Group I, claims 1-7 and 20-21, and Applicant’s election of the species of isoform 2 of PGCla, comprising an S576A substitution (thus SEQ ID NO: 9 with a S576A substitution) and a kit containing the composition of claim 20; IL-2, anti-CD28, and anti-CD3, all in separate containers, has been entered into the record. 
Claims 8-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant did not specify whether this election was made with our without traverse in their reply filed on March 11, 2021, therefore it is assume that election was made without traverse.
Claims 1-7 and 20-21, drawn to a recombinant T cell, are therefore under examination.

Claim Objections
Claim 2 is objected to because of the following informalities: There appears to be a typographical error in the claim: “…wherein the variant PGC1a, resistant to negative regulation. . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
"[T]he purpose of the written description requirement is to 'ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.'" Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. For example, the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), "[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
"[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus." Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 
The "structural features common to the members of the genus" needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. Centocor, 97 USPQ2d at 1875. 
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify polypeptides with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 ("The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.") 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is "had possession of the claimed subject matter as of the filing date. Demonstrating possession "requires a precise definition" of the invention. To provide this precise definition" for a claim to a genus, a patentee must disclose "a representative number of species within the scope of the genus of structural features common Amgen at page 1358).
Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – "a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials", which may be present in "functional terminology when the art has established a correlation between structure and function" (Amgen page 1361).
In the instant case, the specification discloses two specific variants of PGC1A resistant to negative regulation (S572A of SEQ ID NO: 6 and S576A of SEQ ID NO: 9). However, the claims broadly encompass any variant of PGC1A with the above property. The present claims attempt to claim every variant of PGC1A with said property, wherein the instant specification does not describe representative examples to support the full scope of the claims. The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the claimed protein.
A "representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

When a claim contains functional language but the specification lacks any teaching regarding the amino acid residues that are critical for the function, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species are not. In other words, absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical sequence/residues that are in the recited sequence and also possess the recited/required function.
In the absence of sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, the claimed invention is not described in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of all the species of variant PGC1A proteins resistant to negative regulation. 
A person of skill is well aware, at the time of the invention was made, that different molecules, even with sequence similarity, do not necessarily have the same function. For example, Attwood (Science 290: 471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences. Similarly, Skolnick et al. (Trends in Biotech. 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins 
The problem here is that there is insufficient written description to lead a person of skill in the art to know, regarding the variants polypeptides of PGC1A, the critical structure of the variants which confer the above property of resistance to negative regulation.
Therefore, the specification does not provide for sufficient written description to reasonably convey to one skilled in the relevant art that, at the time the application was filed, Applicant had possession of all species of the genus of variant PGC1A polypeptides resistant o negative regulation encompassed by the present claims.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.) Consequently, Applicant was not in possession of the instant claimed invention. 


Claims 1-7 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
The present claims are not enabled for using all variants of PGC1A because there is insufficient enabling description for the claimed genus of “variant PGC1A resistant to negative regulation” in the absence of defining the relevant identifying characteristics such as the structure of other physical and/or chemical characteristics of the claimed genus.
The instant description describes said PGC1A variant is resistant to negative regulation (page 26, lines 11-20). The instant description provides enabling description for two species: S572A of SEQ ID NO: 6 and S576A of SEQ ID NO: 9. 
Beyond the reliance upon the disclosed species mentioned above, there is insufficient structural information or defining characteristics, to enable one skill in the art to make all the PGC1A variant resistant to negative regulation in the absence of relevant, identifying characteristics coupled with a known or disclosed correlation between function and structure because one of skill in the art is well aware of the unpredictability in that different molecules, even with sequence similarity, do not have the same function.
For example, Attwood (Science 290: 471-473, 2000) teaches that “[i]t is presumptuous to make functional assignments merely on the basis of some degree of similarity between sequences. 
Similarly, Skolnick et al. (Trends in Biotech. 18: 34-39, 2000) teach that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (e.g., "Abstract" and "Sequence-based approaches to function prediction", page 34). 
There is insufficient guidance to lead a person of skill in the art to practice the claimed method, without undue experimentation, in the absence of sufficient enabling disclosure of the correlation between the structure and the activity of all possible PGC1A variants, or which sequences are essential, which sequences are non-essential, and what particular sequence lengths identify essential sequences for conferring resistance to negative regulation, a feature that is deemed essential for the claimed polypeptide.
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 2 appears to be functionally identical in scope to independent claim 1 from which it depends, as both recite a variant peroxisome proliferator-activated receptor (PPAR) gamma coactivator 1-alpha (PGC1a) resistant to negative regulation.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US20190031759A1 (Reiter) in view of Kawalekar et al. (Immunity. 2016 Feb 16;44(2):380-90.), Sanchis-Gomar et al. (Curr Pharm Des. 2014;20(35):5619-33.), Lu et al. (Mol Cell. 2013 Jan 10;49(1):121-32. (cited in IDS)), and Burns et al. (Biochim Biophys Acta. 2007 Aug; 1771(8): 952–960.).
Reiter teaches the use of recombinant T cells expressing chimeric antigen receptors (CAR-T cells) or recombinant T cell receptors for the treatment of cancer (para. 0109-0114). Reiter also teaches the use of lentiviral vectors for the purpose of introducing recombinant DNA into T cells (para. 0253-0258).
Reiter also teaches the administration of IL-2, an anti-CD3 antibody, and an anti-CD28 antibody to T cells for activation subsequent to transfection with viral vector constructs for the purpose of activating T cells (para. 0403). 
Reiter further teaches that pharmaceutical compositions utilizing CAR-T cells may include pharmaceutically compatible carriers, and the compositions may be packaged as a kit (para. 0344).
However, Reiter is silent on variants of PGC1A that are resistant to negative regulation.
Kawalekar teaches that the use of the 4-1BB signaling domain in CAR-T design promotes resistance to T cell exhaustion, specifically by increasing mitochondrial biogenesis (page 381, right column, first paragraph).
Sanchis-Gomar teaches that Mitochondrial Transcription Factor A (TFAM) and peroxisome proliferator–activated receptors play significant roles in mitochondrial biogenesis (page 3, left column, first paragraph, and Figure 1). As evidenced by Figure 1 of Sanchis-Gomar, TFAM transcription is downstream of PGC1A. 
Lu teaches that TFAM is phosphorylated at various serine residues of the protein (Figure S3B). Lu also teaches that the mutation of these serine residues to alanine results in resistance to negative regulation due to abrogation of phosphorylation (Figures 4 and 5).

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Sanchis-Gomar, Lu, and Burns to arrive at the claimed invention. As Kawalekar teaches, promoting mitochondrial biogenesis is desirable to improve T cell resistance to exhaustion. As taught by Sanchis-Gomar and Burns, phosphorylation of serine residues of proteins in the mitochondrial biogenesis pathway was known to affect the activity of said proteins. Lu teaches that the mutation of these serine residues to alanine results in resistance to negative regulation due to abrogation of phosphorylation. The teachings of Lu would prompt a person of ordinary skill to pursue alterations of serine residues in other proteins that are predicted or known targets of kinases to alanine (for example, S576 of isoform 2 of PGC1A) in order to accomplish a similar goal. Such alterations would naturally prevent phosphorylation of the PGC1A protein, which would predictably confer resistance to negative regulation, therefore solving the problem of T cell exhaustion by promoting mitochondrial biogenesis as identified by Kawalekar.
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER JOHANSEN/Examiner, Art Unit 1644           
                              

/SHARON X WEN/Primary Examiner, Art Unit 1644